The plaintiff in error, George Collins, was tried and convicted in the county court of Pawnee county on an information which charged the crime of unlawful possession of intoxicating liquors with the unlawful intent to violate provisions of the prohibition law, and was sentenced to serve a term of six months in the county jail and to pay a fine of five hundred dollars. Which judgment and sentence *Page 748 
was entered August 15th, 1911. From which judgment the defendant appeals. The proof on the part of the prosecution was that the agent of the M., K.  T. railroad company, and also of the American Express company at Clevland, Pawnee county, delivered to the defendant, George Collins, two boxes of liquor, at which time the defendant receipted for the same. There was also introduced by the state a certified copy of the record of payment by the defendant of the special tax required of liquor dealers by the United States, in the sum of twenty-five dollars for the fiscal year ending June 30, 1911. Another witness testified that the defendant on or about the date alleged in the information gave to him and another party, at the defendant's place of business a drink of whisky. The defendant testified on his own behalf and denied the possession of the liquors alleged, but did not deny the payment of the special tax. Several witnesses on his behalf testified that he was not in Pawnee county at the time alleged in the information. We are of opinion that the evidence was sufficient to sustain the verdict, and finding no reversible error, the judgment is affirmed.